               Case 1:19-cv-06870-LLS Document 1 Filed 07/23/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ERIC RUDOLPH,

                                  Plaintiff,                     Docket No. 1:19-cv-6870

           - against -                                           JURY TRIAL DEMANDED


 BBC STUDIOS AMERICAS, INC.

                                   Defendant.


                                               COMPLAINT

          Plaintiff Eric Rudolph (“Rudolph” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant BBC Studios Americas, Inc. (“BBC” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of American singer and songwriter Jim Morrison, owned and registered

by Rudolph, a New York based professional photographer. Accordingly, Rudolph seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-06870-LLS Document 1 Filed 07/23/19 Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Rudolph is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 75 Knollwood

Avenue, Huntington, New York 11743.

       6.      Upon information and belief, BBC is a foreign business corporation organized

and existing under the laws of the State of Delaware, with a place of business at 1120 Avenue of

the Americas, 5th Floor, New York, New York 10036. Upon information and belief, BBC is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, BBC has owned and operated a website at the URL: www.BBC.com

(the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Rudolph photographed American singer and songwriter Jim Morrison (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Rudolph is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-158-294.

       B.      Defendant’s Infringing Activities
           Case 1:19-cv-06870-LLS Document 1 Filed 07/23/19 Page 3 of 4




       10.      BBC ran an article on the Website entitled Jim Morrison: Doors singer pardoned

by Florida governor. See: https://www.bbc.com/news/world-us-canada-11961715. A true and

correct copy of the article and a screenshot of the Photograph on the Website is attached hereto

as Exhibit B.

       11.      BBC did not license the Photograph from Plaintiff for its article, nor did BBC

have Plaintiff’s permission or consent to publish the Photograph on its Website.

       12.      Plaintiff first discovered the Photograph on the Website in March 2019.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.      BBC infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. BBC is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.      Upon information and belief, the foregoing acts of infringement by BBC have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF
            Case 1:19-cv-06870-LLS Document 1 Filed 07/23/19 Page 4 of 4




       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant BBC be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       July 23, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Eric Rudolph
